EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hsin-Yuan Huang on 3/2/22.
The application has been amended as follows: 

Claim 1 is amended to recite:
	A method of forming a cathode, comprising: 
providing a cathode additive by reacting nanoparticles of at least one metal compound selected from a metal oxide, a metal sulfide, a metal halide, a metal nitride, and a metal phosphide with molten lithium metal in elemental form to form a matrix comprising a lithium compound and metal nanostructures embedded in the matrix, wherein the lithium compound comprises at least one of a lithium oxide, a lithium chalcogenide, a lithium halide, a lithium nitride, or a lithium phosphide, and the metal nanostructures include at least one of Ti, Co, Ni, Fe, Mn, Mo, Pb, Zn, Cu, Sn, B, or Si 
combining the cathode additive with a cathode active material to form a mixture; and 
applying the mixture to a current collector to form the cathode.



This application is in condition for allowance except for the presence of claims 11-14 and 16-19 directed to a species and product non-elected without traverse.  Accordingly, claims 11-14 and 16-19 have been cancelled.

The following is an examiner’s statement of reasons for allowance: the amendment above, in combination with the arguments presented in the Pre-Brief Conference Request filed on 1/24/22, obviates the art rejections of 10/2021. The Settle and Scharner references applied in combination because of the breadth of the metal nanostructures. By previously reciting that the metal nanostructures were a transition metal, post-transition, or metalloid, all possible metals were included. Settle disclosed aluminum and the Remarks were largely directed to whether or not aluminum was disclosed in the same manner recited. Aluminum is no longer included in claim 1 and thus the rejections are obviated and the arguments bolstered. No references remain that teach all of the limitations of claim 1 either alone or in combination. The application is consequently allowable.
Claim 11 and its dependent were cancelled because they fail to recite a current collector and thus produce a mixture composition and not an electrode which has not been previously searched or considered.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725